 Case 19-70537     Doc 41     Filed 01/31/20 Entered 01/31/20 15:13:00   Desc Main
                               Document     Page 1 of 17




 SIGNED THIS: January 31, 2020




                              _______________________________
                                        Mary P. Gorman
                                United States Bankruptcy Judge
 ___________________________________________________________




                     UNITED STATES BANKRUPTCY COURT

                        CENTRAL DISTRICT OF ILLINOIS

In Re                                   )
                                        )     Case No. 19-70537
KEITH L. TATRO,                         )
                                        )     Chapter 7
                    Debtor.             )


                                 OPINION

        Before the Court is the United States Trustee’s Motion for Disgorgement of

Fees seeking a review of the fees and costs charged by Attorney Michael Meyers

and Ostling & Associates, LTD, for the reopening of this case and for filing a

motion to avoid a lien with respect to the Debtor’s personal property. For the

reasons set for herein, the Motion for Disgorgement of Fees will be granted.
 Case 19-70537    Doc 41   Filed 01/31/20 Entered 01/31/20 15:13:00   Desc Main
                            Document     Page 2 of 17


                  I. Factual and Procedural Background

      Keith L. Tatro (“Debtor”) filed his voluntary petition under Chapter 7 on

April 11, 2019. He was represented in the filing by Attorney Michael Meyers of

Ostling & Associates, LTD (“Ostling Firm”). The Debtor’s case was uneventful. He

filed all required documents, attended his meeting of creditors, cooperated with

the case trustee, and received his discharge on July 17, 2019. The case was closed

on August 2, 2019.

      On October 23, 2019, the Debtor, through Attorney Meyers, filed a motion

to reopen his case for the purpose of filing a motion to avoid lien. On the same

day, a motion to avoid the lien of Tower Loan of Illinois LLC (“Tower Loan”) on

personal property of the Debtor, including several lawnmowers, a variety of tools,

several televisions, and a DVD collection, was also filed by Attorney Meyers. The

motion claimed that Tower Loan’s lien on the items was non-purchase money and

avoidable. Attorney Meyers also filed an amended fee disclosure stating that the

Debtor had paid him $440 in fees plus the reopening filing fee of $260. After a

hearing, the case was reopened. After further notice to Tower Loan, and in the

absence of any objection, its lien was avoided.

      While the lien avoidance motion was pending, the United States Trustee

(“UST”) filed a Motion for Disgorgement of Fees (“Motion for Disgorgement”) asking

the Court to examine the Debtor’s financial transactions with his attorney and

requesting that Attorney Meyers and the Ostling Firm be ordered to disgorge the

$700 paid by the Debtor to reopen the case and avoid the lien of Tower Loan. In

the Motion for Disgorgement, the UST asserts that Attorney Meyers, as a regular

bankruptcy practitioner, should have known that loan companies such as Tower


                                       -2-
 Case 19-70537    Doc 41    Filed 01/31/20 Entered 01/31/20 15:13:00    Desc Main
                             Document     Page 3 of 17


Loan almost always take a non-purchase money security interest in a borrower’s

personal property as part of a loan transaction. The UST further alleged that the

Illinois Secretary of State maintains a user-friendly, free-access database that can

be searched in a matter of seconds to find information about whether financing

statements have been filed against a particular debtor. The UST pointed out that

the original fee disclosure filed by Attorney Meyers reflected fees of $800 and that

the avoidance of liens was included in the scope of services to be rendered.

Accordingly, the UST asserted that charging an additional $700 to avoid the lien

of Tower Loan after letting the case close was unreasonable.

      Attorney Meyers responded to the Motion for Disgorgement by placing the

blame for the failure to avoid the lien during the time the case was originally open

on the Debtor. He said that the Debtor was asked about secured claims during the

intake process and did not identify Tower Loan as a secured creditor. He also

asserted that attorneys have a right to rely on information provided by their

clients and “should not be expected to do searches to catch errors or omissions

by a client[.]” Mr. Meyers wholly denied any responsibility on his part to review

documents or information provided by the Debtor for possible errors. He

repeatedly asserted that the issue was related to the fee arrangement between the

Debtor and the Ostling Firm. According to Mr. Meyers, if the Debtor did not pay

for a lien avoidance motion, then the Ostling Firm had no duty to look into the

filing of a lien avoidance motion, even if the Debtor needed the avoidance motion

filed to achieve the results he expected when he filed his bankruptcy case.

      Attached to the response from Attorney Meyers were six exhibits. Exhibit A

consists of one page of what is apparently an intake interview document. The


                                        -3-
 Case 19-70537       Doc 41   Filed 01/31/20 Entered 01/31/20 15:13:00    Desc Main
                               Document     Page 4 of 17


handwriting is reported to be that of Attorney Ostling and includes an illegible

answer to the question that asks whether the Debtor had any “fast cash or small

loans.” The Debtor must have said that he did have such loans because something

was written by Mr.Ostling in the space allotted to describe the loan, but what was

written is indecipherable. The question on the document about whether the fast

cash or small loan is secured is marked “No.” The printed form cautions the

interviewer, however, to “WATCH MOTION TO AVOID!” Attorney Meyers says that

this exhibit establishes that the Debtor told Mr. Ostling that he had no secured

loans.

         Exhibit B is a one-page, unsigned “Fee Schedule” listing all of the possible

charges for services that might be rendered to the Debtor by the Ostling Firm. The

marked choices for services selected include a $700 basic fee, a $100 charge for

one reaffirmation agreement, and a $331 filing fee for total charges of $1131. The

handwriting on the document appears to be that of only Mr. Ostling, but Mr.

Meyers says that the document shows a representation by the Debtor that he had

no secured loans.1 Exhibit C is part of a legal representation agreement signed by

both the Debtor and Mr. Ostling. It again recites the fees and costs to be charged

by the Ostling Firm, and, apparently because there is no charge listed for a motion

to avoid lien, Mr. Meyers says that the agreement is proof that the Debtor did not

disclose the secured debt at issue here.

         Exhibit D is described by Mr. Meyers as a worksheet questionnaire. One

question on the document is: “Have you sold or transferred property as security


         1
        Attorney Ostling’s handwriting is admittedly on Exhibit A, and his signature is
on Exhibit C. His handwriting on Exhibits A and C is very similar to the handwriting on
Exhibit B. The Debtor’s handwritten signature on Exhibit C is distinctly different.

                                         -4-
  Case 19-70537   Doc 41   Filed 01/31/20 Entered 01/31/20 15:13:00   Desc Main
                            Document     Page 5 of 17


within the last 2 years?” The answer allegedly written by the Debtor is “N/A.” The

line above that question asks whether the Debtor consulted with or paid any

attorney during the prior 12 months. The Debtor marked the answer to that

question also “N/A.” But it appears that someone else wrote “US” on the same

line—presumably correcting the Debtor’s answer because, of course, he had

consulted with the Ostling Firm and had paid or was in process of paying legal

fees to it.

       Exhibit E is described as a “Your Debts” worksheet and contains at least

two different handwritings. Mr. Meyers says that the Debtor wrote “Tower Loan”

on the document and did not mark that the debt was secured. The document

shows, however, that whoever wrote the entry did mark that the debt would not

be reaffirmed. That representation was to be marked, according to the printed

instructions, only if the debt was secured.

       Finally, Exhibit F consists of copies of the Debtor’s Schedules D and E/F.

The Debtor initialed Schedule D, but the signature page verifying the accuracy of

the documents is not attached. Mr. Meyers says that the documents show that the

debtor affirmed that Tower Loan was unsecured by listing Tower Loan on

Schedule E/F.

       Hearing on the Motion for Disgorgement was held December 3, 2019.

Assistant UST, Jamie Wiley, appeared for the UST. She argued that the Debtor’s

attorney had a statutory duty to investigate obvious errors and that he was on

inquiry notice that Tower Loan most likely had an avoidable non-purchase money

security interest in the Debtor’s personal property. She said that it was not the

UST’s position that attorneys must search every database across the entire


                                       -5-
 Case 19-70537     Doc 41   Filed 01/31/20 Entered 01/31/20 15:13:00     Desc Main
                             Document     Page 6 of 17


country to check the accuracy of information provided by debtor clients. But she

did assert that, when a debtor has a debt to a known small loan or finance

company that regularly takes non-purchase money security interests in personal

property, a search of the free, easily-accessible website of the Illinois Secretary of

State is required. Attorney Wiley said that it took her less than a minute to search

the website and find that Tower Loan had filed financing statements dating back

over a period of five years evidencing liens on the Debtor’s property.

      The Assistant UST also pointed out that the original fee disclosure filed by

Attorney Meyers said that the $800 fee included motions to avoid liens. Further,

the amended fee disclosure filed with the motion to reopen said that the new fee

was for the filing of a motion to avoid a judicial lien, even though no such motion

had been filed. She asked that Attorney Meyers and the Ostling Firm be ordered

to disgorge all, or at least a significant portion, of the $700 charged for filing the

motions to reopen and to avoid the lien of Tower Loan.

      Attorney Jeffrey Abbott with the Ostling Firm appeared at the hearing

saying that he represented the Debtor but actually arguing only on behalf of the

Ostling Firm. The Court questioned why Mr. Meyers was not present. Mr. Abbott

provided no explanation for Mr. Meyers’ absence and admitted several times

during the hearing that he had no actual knowledge of the conversations or

communications the Debtor had with either Attorney Ostling or Attorney Meyers.

      Mr. Abbott said that, in his experience, loan companies with non-purchase

money security interests in personal property rarely enforce those liens after

borrowers file bankruptcy. He said that, frequently, the property pledged is of little

value, inadequately described on the documents, and pledged to multiple


                                         -6-
 Case 19-70537     Doc 41     Filed 01/31/20 Entered 01/31/20 15:13:00     Desc Main
                               Document     Page 7 of 17


creditors. In addition, he claimed that such creditors rarely pursue the property

because, under Illinois law, creditors must file a state court replevin action to

obtain an order authorizing repossession of the property, and the fees and costs

associated with such litigation can be prohibitive. Mr. Abbott said that the policy

of the Ostling Firm is to try to keep costs low for their clients, and the attorneys

therefore leave it to the client to decide if filing a motion to avoid lien is worth the

extra fees that would be charged. He said that “most likely” the Debtor here “did

not think it was worth it.”

      Under questioning by the Court, Mr. Abbott admitted that he did not

actually know that the Debtor here had made an informed choice not to file a

motion to avoid the Tower Loan lien when the case was originally open. He agreed

that Mr. Meyers had not asserted any such thing in his response. He

acknowledged that he and his Ostling Firm colleagues were aware that Tower

Loan was the type of lender that generally would take a non-purchase money

security interest in personal property, but he could not say that either Mr. Ostling

or Mr. Meyers told that to the Debtor. To the contrary, he said, again, that he did

not know what their conversations had been. He assured the Court that he would

review office policy and make sure that clients are informed of potential liens, even

when they deny the existence of such liens, and that the clients are given

sufficient information to make informed choices about what legal services to

purchase.

      In closing, Mr. Abbott said that Mr. Meyers could have brought an action

for sanctions against Tower Loan for violating the automatic stay, at presumably

no cost to the Debtor, but the Debtor and Mr. Meyers chose to reopen the case


                                         -7-
 Case 19-70537     Doc 41    Filed 01/31/20 Entered 01/31/20 15:13:00   Desc Main
                              Document     Page 8 of 17


and file the motion to avoid lien. Mr. Abbott did not contend that Mr. Meyers knew

of any contacts by Tower Loan to the Debtor before the Debtor received his

discharge and the case closed and did not explain why he thought the automatic

stay was in force after discharge and the case closing. He also did not explain why

Tower Loan’s post-discharge contacts—if that was when they were made—relating

to enforcement of a security interest would violate the discharge injunction.

      After hearing the arguments, the matter was taken under advisement and

is now ready for decision.



                                 II. Jurisdiction

      This Court has jurisdiction over the issues before it pursuant to 28 U.S.C.

§1334. All bankruptcy cases and proceedings filed in the Central District of Illinois

have been referred to the bankruptcy judges. CDIL-Bankr. LR 4.1; see 28 U.S.C.

§157(a). The allowance of fees to debtors’ attorneys is central to the administration

of bankruptcy estates and is a core proceeding. 28 U.S.C. §157(b)(2)(A). The fee

issue here arises from the Debtor’s bankruptcy itself and from the provisions of

the Bankruptcy Code and may therefore be constitutionally decided by a

bankruptcy judge. See Stern v. Marshall, 564 U.S. 462, 499 (2011).



                               III. Legal Analysis

      The UST asserts, and the Ostling Firm does not deny, that this Court has

broad power to review a debtor’s financial transactions with his or her attorney

and to order disgorgement when fees paid to an attorney are excessive. Attorneys

are required to disclose their financial transactions with debtors even when they


                                        -8-
 Case 19-70537    Doc 41   Filed 01/31/20 Entered 01/31/20 15:13:00    Desc Main
                            Document     Page 9 of 17


are not seeking compensation from the estate. 11 U.S.C. §329(a); Fed. R. Bankr.

P. 2016(b). The UST or a debtor may request a court to review fees paid to an

attorney after the order for relief to determine whether such fees are excessive.

Fed. R. Bankr. P. 2017(b). When fees exceed the reasonable value of the services

provided, the fee agreement may be canceled and disgorgement of excessive fees

may be ordered. 11 U.S.C. §329(b). Thus, this Court’s authority to review the

Debtor’s transactions with Attorney Meyers and the Ostling Firm is clear.

      In the Motion for Disgorgement, the UST says that the fees and costs of

$700 charged by Attorney Meyers and the Ostling Firm to reopen the Debtor’s

case and to move to avoid Tower Loan’s lien are excessive because the motion to

avoid lien should have been filed when the case was originally open. According to

Mr. Meyers and the Fee Schedule attached as an exhibit to his response, the

Debtor would have been charged only $100 to file the motion to avoid lien if it had

been filed before the case closed. The UST contends that, because the Ostling

Firm placed a $100 value on the service, charging the Debtor $700 is excessive.

And the UST asserts that the fault for not filing the motion to avoid lien when the

case was originally open lies with Attorney Meyers and the Ostling Firm because

the need for the motion was obvious or would have been obvious if Mr. Meyers had

done even a minimal investigation. Further, Mr. Meyers’ original fee disclosure

reflected that motions to avoid liens were among the services included in the fee

disclosed. Mr. Meyers counters that he was not required to do any investigation

into the accuracy of information provided by the Debtor and that he and his

colleagues at the Ostling Firm have the right to rely on whatever information

debtors provide to them.


                                       -9-
 Case 19-70537       Doc 41     Filed 01/31/20 Entered 01/31/20 15:13:00      Desc Main
                                 Document     Page 10 of 17


      Both statutory and case law support the UST’s position on the issue, and

Attorney Meyers is simply wrong in denying any duty to investigate information

provided to him by his clients. Importantly, this is not the first time that the

Ostling Firm and its attorneys have been reminded of their statutory duty to

investigate and make inquiries into the accuracy of information provided by

debtors. See In re Moffett, 2012 WL 693362, at *3-4 (Bankr. C.D. Ill. Mar. 2, 2012)

(attorney from the Ostling Firm sanctioned when he failed to meet with the debtor,

review all information collected by paralegal staff, and investigate the accuracy of

the information provided). It is surprising that, even after sanctions were issued

in Moffett, the Ostling Firm has apparently not instituted proper procedures to

comply with the statutory duties imposed on its attorneys.

      The UST relies on §707(b)(4)(C) and (D) in support of the assertion that

Attorney Meyers had a duty to investigate the information provided by the Debtor

before filing the petition in this case. 11 U.S.C. §707(b)(4)(C), (D). The statute

provides, in part:

            (C) The signature of an attorney on a petition, pleading,
            or written motion shall constitute a certification that the
            attorney has—

                     (i) performed a reasonable investigation into the
                     circumstances that gave rise to the petition,
                     pleading, or written motion; and

                     (ii) determined that the petition, pleading, or
                     written motion—

                              (I) is well grounded in fact; and

                              (II) is warranted by existing law or a good
                              faith argument for the extension,
                              modification, or reversal of existing law and

                                           -10-
 Case 19-70537     Doc 41    Filed 01/31/20 Entered 01/31/20 15:13:00     Desc Main
                              Document     Page 11 of 17


                            does not constitute    an   abuse    under
                            paragraph (1).

             (D) The signature of an attorney on the petition shall
             constitute a certification that the attorney has no
             knowledge after an inquiry that the information in the
             schedules filed with such petition is incorrect.

11 U.S.C. §707(b)(4)(C), (D).

      Also pertinent to the inquiry is Federal Rule of Bankruptcy Procedure 9011

which provides, in part:

             (b) Representations to the Court. By presenting to the
             court (whether by signing, filing, submitting, or later
             advocating) a petition, pleading, written motion, or other
             paper, an attorney or unrepresented party is certifying
             that to the best of the person’s knowledge, information,
             and belief, formed after an inquiry reasonable under the
             circumstances, —

                    ...

                   (2) the claims, defenses, and other legal
                   contentions therein are warranted by existing law
                   or by a nonfrivolous argument for the extension,
                   modification, or reversal of existing law or the
                   establishment of new law;

                   (3) the allegations and other factual contentions
                   have evidentiary support or, if specifically so
                   identified, are likely to have evidentiary support
                   after a reasonable opportunity for further
                   investigation or discovery[.]

Fed. R. Bankr. P. 9011(b)(2), (3).

      The rules governing professional conduct of attorneys are also implicated

here. The District Court of the Central District of Illinois has adopted the Rules of

Professional Conduct as promulgated by the Illinois Supreme Court to govern

practice in this District. CDIL-LR 83.6(D). Under those rules, a lawyer may limit

                                       -11-
 Case 19-70537     Doc 41     Filed 01/31/20 Entered 01/31/20 15:13:00    Desc Main
                               Document     Page 12 of 17


the scope of representation of a client, but only when it is “reasonable under the

circumstances and the client gives informed consent.” Ill. R. Prof’l Conduct (2010)

R. 1.2(c) (eff. Jan. 1, 2010). Further, lawyers must provide competent

representation, and that includes “skill, thoroughness and preparation reasonably

necessary for the representation.” Ill. R. Prof’l Conduct (2010) R. 1.1 (eff. Jan. 1,

2010). Lawyers may not charge unreasonable fees. Ill. R. Prof’l Conduct (2010) R.

1.5(a) (eff. Jan. 1, 2010).

      It is clear that, when Attorney Meyers signed the petition in this case, he

certified that he had performed a reasonable investigation into the Debtor’s

circumstances, had determined that the petition was well-grounded in fact, and

made an inquiry into the information on the schedules to determine the accuracy

of such information. It is also quite clear, however, that, despite that certification,

Attorney Meyers did not make any investigation or inquiry into the Debtor’s

circumstances or the accuracy of the information included on the petition and

schedules. He admits that he did no investigation and claims he had no duty

whatsoever to do an investigation. Attorney Meyer’s position makes the decision

here simple. He had a duty, he admits that he did not even try to fulfill his duty,

and he must therefore be sanctioned with the disgorgement of fees.

      Many courts have found that an attorney’s duty under §707(b)(4)(C) and (D)

is equivalent to the duty imposed by Bankruptcy Rule 9011, and that duty is “to

make a reasonable inquiry as to the circumstances giving rise to the bankruptcy

petition and all the facts asserted therein.” In re Beinhauer, 570 B.R. 128, 136

(Bankr. E.D.N.Y. 2017) (citations omitted). What is a reasonable investigation is

reviewed on a case-by-case basis. Desiderio v. Parikh (In re Parikh), 508 B.R. 572,


                                        -12-
 Case 19-70537    Doc 41   Filed 01/31/20 Entered 01/31/20 15:13:00    Desc Main
                            Document     Page 13 of 17


585 (Bankr. E.D.N.Y. 2014) (citation omitted). But as a minimum, it is clear that

an attorney may not just simply rely on information provided by a client without

independently verifying publicly available facts. Beinhauer, 570 B.R. at 137; In re

Seare, 493 B.R. 158, 211 (Bankr. D. Nev. 2013). An attorney must investigate any

inconsistencies by asking more questions or seeking additional documents. Id.

“[T]he attorney is the expert and cannot rely upon a client’s limited understanding

of what constitutes the ‘complete’ or ‘necessary’ information that the attorney

must have[.]” Seare, 493 B.R. at 211.

      Attorney Abbott admitted at the hearing that Ostling Firm attorneys are

acquainted with Tower Loan and are aware that it and similar entities routinely

take non-purchase money security interests in the personal property of borrowers.

Exhibit A to Mr. Meyers’ response contains a warning to Ostling Firm attorneys

interviewing new clients to watch for lien avoidance issues when clients have

small loans of the type the Debtor had with Tower Loan. Thus, the information

provided by the Debtor that he believed that Tower Loan did not have a lien on his

property was inconsistent with the general knowledge of both Attorney Ostling and

Attorney Meyers. This is exactly the situation where an attorney’s duty to

investigate arises and requires the asking of additional questions, the production

of the actual loan documents, or consultation of public records. And when, as

here, the Secretary of State has a free database that can be searched in less than

a minute, it is hard to understand why the Ostling Firm attorneys would not

utilize the public website to double-check the information provided.

      As set forth above, the Illinois Rules of Professional Conduct require

competency and thoroughness. Ill. R. Prof’l Conduct (2010) R. 1.1 (eff. Jan. 1,


                                        -13-
 Case 19-70537      Doc 41    Filed 01/31/20 Entered 01/31/20 15:13:00       Desc Main
                               Document     Page 14 of 17


2010). The scope of an attorney’s representation of a client may be limited only

with the informed consent of the client. Ill. R. Prof’l Conduct (2010) R. 1.2 (eff.

Jan. 1, 2010). Thus, with respect to the situation here, Attorney Ostling and

Attorney Meyers had a duty not only to determine whether Tower Loan had a lien

but also to advise the Debtor about avoiding the lien and the consequences of

declining to pursue that relief. Only then could the Debtor give the informed

consent that the Rules of Professional Conduct require and that Attorney Abbott

admitted is required. But the response filed by Attorney Meyers says only that the

Debtor told Attorney Ostling that Tower Loan did not have a lien; no suggestion

is made that either Attorney Ostling or Attorney Meyers questioned that

representation or shared with the Debtor any concern that Tower Loan likely did

have a lien even if the Debtor did not recall signing the documents. Attorney

Abbott acknowledged that, at a minimum, the likelihood of the existence of such

liens must be discussed with debtors. The Court finds that, because of the

existence of the free, easily-accessible database, the minimum standard of

competency and professional responsibility requires a search of the Illinois

Secretary of State’s database whenever a debtor has a debt to a financial

institution, even if the debtor does not identify the debt as secured.

      Contrary to Attorney Meyers’ argument, requiring attorneys to verify

information through the use of free or modestly priced databases is not

oppressive.2 Attorneys are required under the Code and Rules to investigate and


      2
        The UST agrees that attorneys are not generally required to do national searches.
But conducting modestly-priced searches may simply be a cost of doing business for
debtors’ attorneys. The UST aggressively seeks disgorgement of fees and costs when
Chapter 7 cases are filed for debtors who are ineligible for a discharge due to a previous
discharge. 11 U.S.C. §727(a)(8), (9). Although a search of the Public Access to Court

                                          -14-
 Case 19-70537      Doc 41   Filed 01/31/20 Entered 01/31/20 15:13:00       Desc Main
                              Document     Page 15 of 17


inquire into the information provided by debtors before bankruptcy petitions are

filed. 11 U.S.C. §707(b)(4)(C), (D); Fed. R. Bankr. P. 9011(b). Use of public

databases is clearly a way for attorneys to comply with their obligations, and it is,

frankly, surprising that the Ostling Firm would resist a quick, easy, cheap way of

verifying debtor information. Attorney Abbott said at the hearing that the Ostling

Firm worked to keep fees and costs low; using a free, easy service to verify

information would seem to support that policy.

      Attorney Meyers says that, if the Ostling Firm is required to verify

information, it will have to charge for that service. There is no dispute that

attorneys are entitled to charge reasonable fees for services rendered. But implicit

in all attorney-client relationships for debtors filing bankruptcy is the duty of the

attorney—the expert—to investigate and inquire into the accuracy of information

provided by the client. Seare, 493 B.R. at 211; 11 U.S.C. §707(b)(4)(C), (D); Fed.

R. Bankr. P. 9011(b). And implicit in all such relationships for cases filed in this

District is competency, which includes skill, thoroughness, preparation, and the

limiting of the scope of employment only by debtors who are fully informed. Ill. R.

Prof’l Conduct (2010) R. 1.1, 1.2 (eff. Jan. 1, 2010). None of the duties or

professional obligations that govern practice before this Court can be limited or

excused based on an attorney’s fee arrangement with a debtor. Put bluntly,

attorneys cannot discount their fees and then discount the quality of their legal

services. Competent, professional legal representation is required regardless of an

attorney’s fee arrangement with the client.


Electronic Records (“PACER”) is not free, many attorneys have figured out that running
a client’s name through PACER before a case is filed is an appropriate and cost-efficient
step to take.

                                         -15-
 Case 19-70537    Doc 41   Filed 01/31/20 Entered 01/31/20 15:13:00    Desc Main
                            Document     Page 16 of 17


      The Ostling Firm may, of course, raise its base price for Chapter 7

bankruptcies if it chooses to do so. Attorney Meyers assumes that doing a quick

check of the Secretary of State’s website will increase the Ostling Firm’s per case

costs. But that may not be true. Being able to find out which debtors might need

a motion to avoid lien and which debtors might not, for free and in less than a

minute, would seem more cost-efficient than asking a debtor multiple times, as

Attorney Meyers says was done in this case, and risking that the information

provided is wrong.

      Here, the problems may have stemmed, at least in part, from the Debtor’s

lack of understanding of terms like “secured” or “transferred for security.”

Attorney Meyers does not say that the terms were explained to the Debtor, and the

exhibits attached to his response show some confusion on the Debtor’s part. The

Debtor checked a box saying that he would not reaffirm the debt to Tower Loan

even though the instructions said to only answer the question if the debt was

secured. He also indicated on a form he filled out as part of his consultation with

the Ostling Firm that he had not consulted any attorney or paid or agreed to pay

any attorney fees. These mistakes by the Debtor are understandable. It is the duty

of the attorney to see the errors and inconsistencies and to inquire, investigate,

and correct the information. Attorney Meyers and the Ostling Firm did not do that

here, and they wrongly denied their obligations to the Debtor. For these reasons,

the full $700 paid by the Debtor to Attorney Meyers for the motion to reopen and

to avoid the Tower Loan lien must be disgorged.




                                      -16-
 Case 19-70537    Doc 41   Filed 01/31/20 Entered 01/31/20 15:13:00    Desc Main
                            Document     Page 17 of 17


                               IV. Conclusion

      Attorney Meyers and the Ostling Firm owed the Debtor a duty to

competently represent him and to do so thoroughly with skill and knowledge. But,

even though they knew—as Attorney Abbott admitted—that entities such as Tower

Loan routinely take non-purchase money security interests in borrowers’ personal

property, they failed to fully inform the Debtor about the practice. Instead, they

relied on the Debtor’s faulty recollection of his transaction with Tower Loan, and

that ultimately cost the Debtor $700. The error was compounded by the failure of

Attorney Meyers to investigate the information provided by the Debtor, even

though he could have done so in a minute’s time and for free. And the situation

was even further aggravated by Attorney Meyers’ wholesale denial of any

obligation on his part or that of his Ostling Firm colleagues to comply with the

duties imposed on them by the Code and Rules.

      This is not a case where Attorney Meyers tried to investigate but failed to

uncover an error or where the information could not be verified by any source

other than the Debtor. Attorney Meyers did not try and says he did not have to try.

He is wrong, and the fees and costs he collected due to his error must be

disgorged. An order requiring disgorgement of $700 to the Debtor will be entered.

      This Opinion is to serve as Findings of Fact and Conclusions of Law

pursuant to Rule 7052 of the Rules of Bankruptcy Procedure.

      See written Order.

                                       ###




                                      -17-
